Citation Nr: 0117717	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  01-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the benefits sought on appeal. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Goober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karras v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Essentially, the veteran contends that his post-traumatic 
stress disorder (PTSD is such that more than the current 50 
percent disability rating is warranted.  He further maintains 
that, because of his PTSD, he is unable to work.  He claims 
that he is being seen at least once per week at the 
Charleston, West Virginia, Vet Center, and that he has not 
worked since October 1997, at which time he began receiving 
Social Security disability benefits.  

Aside from the June 2000 VA psychiatric examination,  the 
most recent VA records in the veteran's claims file are dated 
in March 2000.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of the claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the veteran's Social Security Administration (SSA) 
records are not in his claims file.  Because he has reported 
that he is receiving SSA benefits, the VA is required to 
request those records, as they may contain evidence relevant 
to the veteran's claims, and to give that evidence 
appropriate consideration and weight.  See Baker v. West, 11 
Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. 
App. 67, 73-74 (1996) (quoting Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992)).  

In conjunction with the veteran's claim that he is unable to 
work because of PTSD, the record shows that he also has other 
medical conditions that are not service-connected, which may 
have an impact on his ability to obtain and retain 
substantially gainful employment.  Under the circumstances, a 
social and industrial survey should be accomplished which 
detail the symptomatology attributable to his PTSD, alone, 
and provide an opinion as to the relative severity of the 
service-connected disability on his ability to work.  

Finally, inasmuch as the claim for a total disability 
evaluation based on unemployability due to service-connected 
disability is inextricably intertwined with the claim for an 
increased rating, see 38 C.F.R. § 3.340 and Harris v. 
Derwinski, 1 Vet. App. 180 (1991), that issue must be 
remanded and readjudicated after the actions requested on 
remand are completed.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all health care providers, VA and 
private, who have treated him for 
problems associated with PTSD.  If VA 
outpatient treatment records are 
included, only those not currently of 
record need be obtained.  Any records 
received should be associated with the 
claims folder.  

2.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran and his representative should be 
so notified.  The veteran is free to 
submit to the RO all medical and other 
records pertaining to his service-
connected PTSD.  

3.  The RO should obtain from the Social 
Security Administration copies of the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
to include any administrative law judge's 
opinion, as well as the medical records 
relied upon concerning that claim.  Those 
records are to be incorporated with the 
veteran's claims file.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified. 

4. The RO is to schedule the veteran for 
a social and industrial survey to obtain 
a concise and relevant social base that 
will assist VA in evaluating the 
veteran's social and industrial 
impairment, and in assessing his 
potential for improved social functioning 
and employment.  The social worker should 
offer an opinion as whether it is at 
least as likely as not that the veteran's 
service-connected PTSD, alone, precludes 
employment.  The veteran's claims file is 
to be made available to the social worker 
conducting the social and industrial 
survey.  The social worker's report is to 
be added to the veteran's claims file. 

5.  After the above-mentioned development 
has been accomplished, the RO should 
schedule the veteran to undergo a 
comprehensive VA examination by a 
psychiatrist to determine the nature and 
severity of the veteran's service-
connected PTSD.  It is imperative that 
the claims folder, containing all 
evidence relevant to the case (including 
a copy of this REMAND and the social and 
industrial survey referenced above) be 
provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  In reporting such findings, the 
examiner should specifically address the 
criteria for evaluating service-connected 
PTSD as to the effect it has on the 
veteran's occupational and social 
impairment.  The examiner must provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score; an explanation 
of what the score represents; and the 
percentage of the score representing 
impairment due solely to PTSD.  An 
assessment of impact of the veteran's 
PTSD on his ability to obtain and retain 
substantially gainful employment also 
should be provided.  The typewritten 
examination report should include all 
examination results along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record, and should be 
associated with the other evidence on 
file in the veteran's claims folder.  

6.  The RO must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determination, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

9.  If the benefits sought by the veteran 
continue to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues of entitlement to an increased 
rating for PTSD and for a total disability 
evaluation based on individual 
unemployablity due to service-connected 
disability.  The requisite period of time 
should be allowed for response.  

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


